Citation Nr: 1714339	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and there is no evidence indicating exposure to herbicide agents at any time during his service.

2.  Parkinson's disease was not demonstrated while on active duty, and there is no competent and probative medical evidence of record linking the Veteran's Parkinson's disease to his service.

3.  The Veteran is not service-connected for any disabilities, and is not eligible for special monthly compensation based on the need for aid and attendance of another or being housebound.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for special monthly compensation based on the need for aid and attendance of another or being housebound has not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Parkinson's Disease

The Veteran contends that his Parkinson's disease should be granted entitlement to service connection.  The Veteran has submitted statements regarding the tremendous physical challenges he currently faces due to his Parkinson's disease and the extensive medical care that he has required.  They have stated that perhaps the Veteran was exposed to chemicals in the Army that led to his development of the disease.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran clearly has a current disability.  Private medical records show that the Veteran has been diagnosed with and receives treatment for Parkinson's disease.  The records indicate that the Veteran's Parkinson's disease is unfortunately quite advanced, and he struggles with difficulty in movement, muscle rigidity, hallucinations, and dementia.

The record does not, however, indicate that the Veteran had an in-service disease, injury, or event, and there is no competent and probative medical evidence linking his Parkinson's disease to his military service.

The Veteran's service treatment records do not show any complaints or treatment related to Parkinson's' disease.  His April 1964 separation examination found a fully normal clinical evaluation.  The only disorders noted as occurring during service were whooping cough and back muscle strain.  The Veteran did not report any neurological problems or problems related to Parkinson's disease on his April 1964 Report of Medical History.

Certain diseases associated with exposure to herbicides agents are presumed to have been incurred in service even though there is no evidence of that disease during service, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  Parkinson's disease is a disease associated with such exposure.  38 C.F.R. § 3.309(e).  In this case, however, the Veteran has not asserted that he served in the Republic of Vietnam or that he has had exposure to herbicide agents, such as Agent Orange, and there is no evidence of record indicating that the Veteran had such exposure.  See 38 U.S.C. § 1116(f).  The Board is therefore unable to grant entitlement to service connection for Parkinson's disease on a presumptive basis.

There is also no medical evidence indicating that the Veteran's Parkinson's disease is related to his military service.  While the Veteran indicated a possible relationship to chemical exposure in service, he did not clarify what chemicals these could have been or where such exposure occurred.  Such a general assertion is insufficient to allow for further development, and as it is wholly speculative, it does not establish that any in-service injury actually occurred.

The Board acknowledges the statements from the Veteran that he believes the military might have been in some way responsible for his Parkinson's disease.  A lay person is generally competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a medical opinion on the etiology of Parkinson's disease, as such an issue requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Unfortunately, there is no competent medical evidence which links the Veteran's Parkinson's disease to his service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Regarding the Veteran's assertions that because he served honorably and now has a debilitating disease, he should be provided assistance on an equitable basis, the Board is deeply regretful that it is unable to grant such assistance.  The Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2016).  The Board is appreciative of the Veteran's service and the challenges that he and his wife are currently facing regarding his medical care, but unfortunately, the weight of the evidence preponderates against finding that the Veteran's Parkinson's disease is related to his active duty service.  The claim of entitlement to service connection is therefore denied.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim, this rule does not apply.

Special Monthly Compensation

The Veteran has also appealed a claim of entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound.

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Special monthly compensation benefits by reason of being housebound are payable under 38 U.S.C.A. § 1114(s) if the Veteran has a single disability rated as 100 percent disabling, and has either an additional service-connected disability or disabilities independently ratable at 60 percent or more, or is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

It is clear from the evidence that the Veteran does require the regular aid and attendance of another person.  A September 2015 examination for housebound status or permanent need for regular aid and attendance completed by the Veteran's physician indicated that the Veteran was not able to prepare his own meals, required assistance in bathing and medication management, and could not manage his own financial affairs.  She wrote that he was unable to leave the house without the assistance of another person as well as an assistive device.

Unfortunately, the Veteran is not eligible for special monthly compensation due either to the need for aid and attendance or due to being housebound because he is not service-connected for any disabilities.  As the Veteran is not currently service-connected for any disabilities, including Parkinson's disease, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board notes that even if it were to construe the Veteran's claim as one of entitlement to nonservice-connected pension with the need for aid and attendance, the record already clearly indicates that the Veteran would not be eligible for this benefit, as he did not serve for 90 days or more during a period of war or within the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.2(f) (2016) (The "Vietnam era" begins on February 28, 1961 and ends on May 7, 1975 for veterans who served in the Republic of Vietnam during that period, and begins on August 5, 1964 and ends on May 7, 1975 in all other cases.); see also 38 U.S.C. A . § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).  The Board therefore finds that while the Veteran did not specifically claim entitlement to nonservice-connected pension, it would also not benefit him to recharacterize his claim as one encompassing a claim for pension.

The Board is grateful for the Veteran's honorable service, and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The appellant has no other legal basis to claim entitlement to basic eligibility for special monthly compensation.  As this claim must be denied as a matter of law, the benefit of the doubt doctrine is not for application.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to special monthly compensation based on the need for aid and attendance of another or being housebound is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


